Citation Nr: 0017818	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right ankle with limitation of 
motion.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from December 1992 to 
September 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (the RO) that denied an evaluation in excess 
of 10 percent for degenerative arthritis of the right ankle 
with limitation of motion.  

In a May 2000 rating decision, the RO granted a 10 percent 
rating for left knee laxity.  The veteran was informed of 
this decision in May 2000.  No notice of disagreement is of 
record regarding this matter.  Accordingly, this issue is not 
before the Board.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the appellant's claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  This finding is 
predicated upon the appellant's assertions that the right 
ankle disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

The veteran asserts that a VA examination that was provided 
to him for rating purposes in September 1998 was inadequate 
and failed to adequately consider the principles in DeLuca v. 
Brown, 8 Vet. App. 202-204 (1995), and 38 C.F.R. §§ 4.40, 
4.45 (1999), particularly in relation to the veteran's own 
statements about the effects of pain.  In June 2000 written 
arguments, the veteran's representative concurred with the 
veteran that the examination findings did not adequately 
discuss the impact of the veteran's pain on functional loss.   

Once it has been determined that a claim is well grounded, as 
here, the VA has a statutory duty to assist in the development 
of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of 
treatment for his right ankle disability.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the current extent of 
severity of his right ankle arthritis.  
Any further indicated special studies 
should be conducted.  The claims file, 
copies of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report in this 
regard.  It is required that the examiner 
provide explicit responses to the 
following questions:

(a) Does the service-connected right 
ankle disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(b) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected right ankle disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(c) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected right ankle disability, and 
if such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
caused by the service-connected 
disability.  

If the functional impairment by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for arthritis of 
the right ankle with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examinations may result in the 
denial of the higher rating claim.  38 C.F.R. § 3.655 (1999).



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

